Citation Nr: 1024658	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss.

2.  Entitlement to service connection for post-operative 
residuals of thyroid cancer secondary to exposure to depleted 
uranium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 
1992.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Lincoln, Nebraska, which-
in pertinent part, denied the above claims.  

The March 2008 rating decision also denied entitlement to service 
connection for asthma, however, in a July 2008 rating decision 
that benefit was granted.  There is no evidence the Veteran 
appealed either the initial rating or effective date assigned for 
the disorder.  Thus, the Board deems that claim resolved, and it 
will not be discussed in the decision below.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran appeared at a local RO hearing in November 2009 
before a hearing officer.  A transcript of the hearing testimony 
is associated with the claims file.  The Veteran noted on his 
substantive appeal (VA Form 9) that he also desired a Board 
hearing at the local RO via a video conference.  His 
representative, however, noted in a VA Form 646 that the Veteran 
no longer desired a Board hearing.  Hence, no hearing request 
remains pending.  38 C.F.R. § 20.702(e) (2009).  

The issue of entitlement to service connection for thyroid cancer 
as secondary to exposure to depleted uranium is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The preponderance of the probative evidence indicates that a left 
ear hearing loss is not related to an in-service disease or 
injury.


CONCLUSION OF LAW

A left ear hearing loss was not incurred in or aggravated by 
active service, nor may a sensorineural left ear hearing loss be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in September 2007 of 
the information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  The Board 
finds the September 2007 letter VCAA content-compliant.  
38 C.F.R. § 3.159(b)(1); see also Dingess/ Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. 
§ 3.159(c).  He was provided the opportunity to present pertinent 
evidence and testimony at all stages of the claims process.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  As a result, the Board may address the merits 
of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disorder shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disorder during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, bull will not always constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Analysis

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served in the United States Marine Corps as a machine 
gunner.  He served in the Persian Gulf War.  In addition to the 
noise exposure attendant to military combat training, he also 
asserts exposure to noise exposure while his unit was engaged in 
combat operations.

Only a few excerpts from his service treatment records are in the 
claims file, and the Report Of Medical Examination For his 
Enlistment is not available.  The January 1992 Report Of Medical 
Examination For Separation From Active Service notes the 
Veteran's left as ear hearing level as normal.  The Veteran noted 
at the November 2009 hearing that recurrent tinnitus may have 
been at a low or nonirritant level on the day he was administered 
the 1992 audio examination, and that may have explained why his 
left ear manifested at a normal rate.  The Veteran opined that he 
believed he had a left ear hearing loss prior to leaving active 
service.

The Veteran's hearing testimony was vague as concerned the post-
service status of his left ear, and there is no competent 
evidence of a compensably disabling left ear hearing loss within 
a year of his separation from active service.  As a result, the 
Board notes no evidence that his left ear hearing loss manifested 
to a compensable degree within one year of his active service.  
Thus, there is no factual basis for service connection on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran's December 2007 audio examination report notes his 
report of in-service exposure to machine gun fire, flight line 
noise, helicopters, and bombs.  He denied any previous ear 
pathology or family history of deafness.  The Veteran denied no 
significant noise exposure as a civilian.  The audio examination 
revealed the Veteran's left ear to manifest with a hearing loss 
of 57.5 decibels, and speech recognition was 56 percent.  The 
examiner interpreted the results as having shown a mild to 
moderately severe sensorineural hearing loss from 250 to 8000 
Hertz.  There was significant negative middle ear pressure.  The 
examiner opined that, since the Veteran's hearing was normal when 
he separated from active service, it is not likely his current 
left ear hearing loss is related to his active service.

The Veteran's representative asserts that normal hearing at the 
time of separation from active service does not preclude a grant 
of service connection, and relies on the United States Court of 
Appeals for Veterans Claims' decision in Hensley v. West, 5 Vet. 
App. 155 (1993) as support for a grant or a remand.  The Board 
acknowledges that decision but notes that the decision does not 
mandate an allowance.  Rather, it requires only that the Board 
address whether there is evidence of causal link between a 
current hearing loss even though hearing may have been normal at 
the time of separation.  Id. at 157.

Since the Report of the Veteran's examination at enlistment is 
not available, there is no evidence from which the audio examiner 
at the 2007 examination, or the Board, can determine whether the 
Veteran's hearing may have diminished-even if to a de minimus 
extent, between his entrance into and separation from active 
service.  Nonetheless, the examiner did have the Veteran's 
reported history and the nature of his hearing loss to consider 
in rendering her negative nexus opinion.  There also is the 
matter of the Veteran's post-service activity.

He denied significant noise exposure as a civilian.  Other VA 
medical records, however, note his post-service employment 
included work as a welder and in a cheese factory.  The December 
2007 posttraumatic stress disorder examination report notes he 
worked in manufacturing for 11 years, and his current activities 
include woodworking and hunting.  Those activities represent a 
plausible source of significant post-service noise exposure, as 
well as an explanation of the left ear hearing deterioration 
after separation from active service.  In light of the 
uncontradicted negative medical opinion, the fact the Veteran's 
left ear hearing was within normal limits after service in a high 
noise environment, to include the Persian Gulf War, and the fact 
that the appellant now has a sensorineural hearing loss after 
post-service noise exposure, including in a manufacturing 
setting, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a left ear hearing loss is 
denied.


REMAND

The Veteran's claim for service connection for postoperative 
residuals of thyroid cancer is based on his claimed exposure to 
depleted uranium while detailed to destroying Iraqi Army bunkers.  
A June 2008 report of his private physician, Dr. TO, notes the 
surgical removal of the Veteran's thyroid in June 2007.  Dr. TO 
opined that cancer secondary to radiation exposure usually 
develops a number of years distant from the exposure.  He also 
noted that exposure to depleted uranium would have caused the 
Veteran's thyroid cancer.

The RO considered the Veteran's claim secondary to an undiagnosed 
illness, although the RO did inform him to file a separate claim 
if he wanted to claim radiation exposure.  The Veteran correctly 
observed that he desired service connection for thyroid cancer 
regardless of the etiology.  The RO did not follow the protocol 
for claims based on exposure to ionizing radiation.  Although the 
Veteran is not a radiation-exposed Veteran as defined by 
38 C.F.R. § 3.309(d)(3)(i) (2009), in light of the fact he has a 
radiogenic disease which manifested five years or more after a 
claimed exposure, and he has submitted a medical nexus opinion, 
he is entitled to have his claim considered under the procedures 
set forth at 38 C.F.R. § 3.311.

The minimal service personnel records in the claims file are of 
poor quality, and the Board cannot accurately determine when the 
Veteran's tour in the Persian Gulf theater ended.  Hence, the 
AMC/RO should endeavor to obtain that date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that fully informs the 
Veteran of how to pursue a claim based on 
radiation exposure, to include under 
38 C.F.R. § 3.311, as well as reiteration of 
the essential VCAA notice.  See 38 C.F.R. 
§ 3.159(b)(1).

The AMC/RO should ask the Veteran to provide 
the identity of all units he served in during 
the Persian Gulf War, to include precombat, 
combat, and postcombat periods.

2.  After the above is complete, the AMC/RO 
shall ask the Commandant of the Marine Corps 
to research all relevant unit reports 
pertaining to organizations that the Veteran 
served with during the period from November 
1990 to March 1991, to determine if there are 
reports that confirm or suggest exposure to 
either depleted uranium or any other source 
of radiation.  If the Veteran was stationed 
in Kuwait in July 1991, the Commandant should 
also be asked to address the Veteran's unit 
was in the vicinity of a July 11, 1991, fire 
and resulting ammunition explosion at Camp 
Doha, Kuwait. 

3.  After the above is complete, and 
regardless of the response provided by the 
Commandant of the Marine Corps, the AMC/RO 
shall comply with the requirements of 
38 C.F.R. § 3.311 (2009), to determine if it 
is at least as likely as not that thyroid 
cancer is due to exposure to depleted uranium 
under the circumstances the Veteran notes in 
his June 2009 statement.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
must review all reports to ensure they are in 
complete compliance with the directives of 
this REMAND.  If any report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required 


on his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


